Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicant’s Amendment to the Claims filed on 05/16/2019 is entered.
Claims 1-25 are pending.
Claim 17 is presently shown as “withdrawn” but contains no text.
Claim 17 is cancelled herein by Examiner’s Amendment (below).
Claims 1-16 and 18-25 are examined in this office action.
Claims 1-16 and 18-25 are allowed.

Response to Amendment
	All claim objections made in the previous office action are withdrawn in view of the Applicant’s Amendment to the Claims filed on 05/16/2019.
The Sequence Compliance objection is withdrawn because Specification paragraph 004 includes the Incorporation by Reference statement.
All rejections made in a previous office action are withdrawn in view of the Applicant’s Amendment to the Claims filed on 05/16/2019.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Arnold Braun on May 18, 2022.
The application has been amended as follows: 
Cancel claim 17.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The presently amended claims 1-16 and 18-25 are not taught or fairly suggested by the prior art.
Claims 1-16 and 18-25 are not subject to an NSDP over the parent US Patent 10,351,609 because the inventions of these claims were restricted from the examined invention in the parent application and they are protected from an NSDP as being in the form of a proper DIV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 and 18-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658